Case 2:20-cv-06700-JFW-KES Document 22 Filed 10/27/20 Page 1 of 2 Page ID #:1117



   1
   2
   3                                                                     O
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JAMES CONSTANT,                           Case No. 2:20-cv-06700-JFW-KES
  12                Plaintiff,
  13          v.                                ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF U.S.
  14    SOUTHERN CALIFORNIA                          MAGISTRATE JUDGE
  15    EDISON CO.,
  16                Defendant.
  17
  18
  19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
  20   records and files herein, along with the Report and Recommendation of the United
  21   States Magistrate Judge. (Dkt. 20.) Further, the Court has engaged in a de novo
  22   review of those portions of the Report and Recommendation to which objections
  23   have been made. (Dkt. 21.) The Court accepts the findings, conclusions, and
  24   recommendations of the United States Magistrate Judge.
  25   //
  26   //
  27   //
  28
Case 2:20-cv-06700-JFW-KES Document 22 Filed 10/27/20 Page 2 of 2 Page ID #:1118



   1         IT IS THEREFORE ORDERED that Defendant’s motion to dismiss (Dkt.
   2   13) is granted and Judgment shall be entered dismissing the Complaint (Dkt. 1)
   3   without leave to amend.
   4
   5   DATED: October 27, 2020        ____________________________________
   6                                       JOHN F. WALTER
                                           UNITED STATES DISTRICT JUDGE
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
